

113 HRES 388 IH: Expressing the sense of the House of Representatives supporting Federal employees.
U.S. House of Representatives
2013-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 388IN THE HOUSE OF REPRESENTATIVESOctober 22, 2013Ms. Fudge (for herself, Mr. Conyers, Mr. Danny K. Davis of Illinois, Mr. Cummings, Mr. Lynch, Mr. Pocan, Ms. Kaptur, Mr. Cartwright, Mr. Veasey, Ms. Eddie Bernice Johnson of Texas, Mr. Hastings of Florida, Ms. Slaughter, Mr. Holt, Ms. Brown of Florida, Ms. Lee of California, Mr. Farr, Mr. Nadler, Mr. Sarbanes, Ms. Norton, Ms. Jackson Lee, Mrs. Beatty, Mr. Grijalva, Mr. Watt, Mr. Payne, Mr. McGovern, Ms. Schakowsky, Mr. Jeffries, Mr. Rush, Mr. Tonko, Ms. Clarke, Mr. Johnson of Georgia, Mr. Enyart, Ms. Shea-Porter, Mr. Brady of Pennsylvania, Mr. Peterson, Mr. Gutiérrez, Mr. Meeks, Ms. Bass, Ms. Wilson of Florida, and Ms. Pingree of Maine) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives supporting Federal employees.Whereas for the 18 months between December 2007 and June 2009, the United States economy experienced the longest and deepest recession of the post-World War II era, and, despite a robust national recovery, many individuals, families, and communities are still struggling to recover from that recession;Whereas Federal employees inspect the food we eat and the places we work, prevent the flow of illicit drugs into our Nation, maintain the safety of our Nation’s borders, care for our Nation’s veterans, deliver our mail, and keep the national defense systems prepared to respond to any threat to our safety;Whereas Federal employees have already sacrificed nearly $100 billion over 10 years to help reduce the Federal Government’s deficit by working under a 3-year pay freeze, which has lowered their lifetime earnings and retirement income;Whereas it has been proposed that pay of Federal employees be permanently reduced by a total of 1.2 percent (phased in over a 3-year period beginning in 2014) in order to finance their retirement benefits;Whereas President Barack Obama has proposed raising the pay of Federal employees by 0.5 percent for fiscal year 2013 and 1.0 percent for fiscal year 2014, so Federal employees’ pay may keep pace with the rising cost of living;Whereas it has been proposed to decrease the annuity multiplier used to determine Federal retirement benefits from 1.1 percent to 0.7 percent;Whereas it has been proposed to eliminate the Federal Employees Retirement System annuity supplement which is available to Federal employees who meet full retirement eligibility but have not yet reached the age for Social Security eligibility;Whereas it has been proposed to index Social Security benefits to the Chained Consumer Price Index, which would reduce the cost-of-living adjustments that would otherwise apply to Federal annuities;Whereas it has been proposed that any person who has a seriously delinquent tax debt would be ineligible for Federal employment or to continue serving as a Federal employee;Whereas hiring by the Federal Government has dropped by one-third over the past 3 years as a result of budget cuts, with the number of new hires hitting a 6-year low in 2012, representing a 37-percent decrease from 2009;Whereas it has been proposed to limit the number of Federal employees to ensure it does not exceed 90 percent of the total number of Federal employees as of September 30, 2013;Whereas it has been proposed to prohibit Federal agencies from hiring more than 1 employee for every 3 full-time employees who leave employment with such agencies;Whereas over 30,000 jobs in Federal agencies have been lost through attrition since January 2012;Whereas it has been proposed to convert the Federal Employees Health Benefits Program into a voucher program that would gradually shift most of the costs of health insurance to Federal and postal employees and retirees;Whereas over 50 percent of the extension under Public Law 112–96 of the unemployment insurance program, administered by the States under Department of Labor oversight, was financed by an additional 2.3-percent employee retirement contribution required for Federal and postal employees hired in 2013 and later, resulting in an employee retirement contribution increase of more than $600 per year on Federal employees making an annual salary of $27,000 or more; andWhereas some Federal employees have taken or will have to take furlough days as a result of the sequester pursuant to Public Law 112–25; for example, furloughs for certain Federal employees working at the Environmental Protection Agency and the Department of Labor began in April 2013, and the Department of Defense’s 670,000 civilian workforce were furloughed for 6 days by the end of fiscal year 2013: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)Congress and the President should end the pay freeze for Federal employees, and should prevent any further cuts to the pensions or benefits of Federal employees;(2)Federal employee contributions to their retirement system should not be increased;(3)the annuity multiplier used to determine retirement benefits for Federal employees should not be decreased;(4)the Federal Employees Retirement System annuity supplement should not be eliminated, and Federal employees who are eligible to retire should be able to do so;(5)plans for Social Security reform should not include using a Chained Consumer Price Index, which would reduce Federal annuities;(6)the number of Federal employees hired should not be arbitrarily limited;(7)neither current nor future Federal employees should be subject to automatic termination as a result of delinquent taxes;(8)Federal agencies should be allowed to determine the hiring strategies that best meet their needs, rather than operating under an arbitrary, across-the-board hiring policy;(9)the Federal Employees Health Benefits Program should not be turned into a voucher program that shifts the costs of health insurance to employees and retirees;(10)the tax increase on new Federal employees that funds part of the extension of the unemployment insurance program administered by the Department of Labor should be repealed;(11)the work that Federal employees perform on behalf of the American people should be honored and respected; and(12)Congress should recognize that efforts to reduce the compensation and support provided to Federal employees undermine our Government’s ability to meet its obligations to its citizens and hurt Federal agencies’ ability to recruit and retain a high-quality workforce.